        Case 1:20-cv-00080-JMC Document 134 Filed 01/12/21 Page 1 of 2


                                                                     filed
                                                               U.S. DISTRICT COURT
                                                              DISTRICT OF WYOHiHG"
John P. Joyce, Jr., Pro Se
J.P. Joyce & Associates                                      202UANI2 m\\:3k
73 E Lake St. Unit 2604
                                                             ■jARGARcT 60TK1H3,clerk
Chicago, IL 60601                                                   CHEYENNE
(778) 789-7899
johnjoyce@jpjoyce.com

                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF WYOMING
                                   CASPER DIVISION




 THE TRIAL LAWYERS COLLEGE,

          Plaintiff,

 V.



 GERRY SPENCES TRIAL LAWYERS                    CIVIL ACTION NO.J;20-GV-e80tr'
 COLLEGE AT THUNDERHEAD
 RANCH, a nonprofit corporation, and
 GERALD L. SPENCE, JOHN ZELBST,
 REX PARRIS, JOSEPH H. LOW,
 KENT SPENCE, JOHN JOYCE, and
 DANIEL AMBROSE, individuals.

          Defendants.




                       PRO SE MOTION FOR EOF PRIVILEGES


      NOW COMES the defendant, John P. Joyce, Jr., Esq., acting Pro Se, and pursuant
to the Local Rules, moves this Court for an order allowing temporary access to the
Electronic Court Filing System for the reasons set for below.
1. Defendant Joyce is an attorney licensed to practice law in the state of Illinois, and
      the licensed in Federal Court.

2, He is a member of the Trial Bar in the Northern District of Illinois and has full

      ECF filing privileges in that District.
     Case 1:20-cv-00080-JMC Document 134 Filed 01/12/21 Page 2 of 2




3. He anticipates representing himself Pro Se in this action and will Hkely be
   required to file and serve several papers on numerous parties throughout the
   litigation.
4. After applying for ECF access through the PACER system, defendant Joyce was
   informed by the District of Wyoming Clerk of Court that Pro Se access to the ECF
   system must be ordered by the Court on defendant's motion.
5. An order granting ECF privileges to defendant Joyce would be in the best
   interests of all parties and serve the interests of the Court by facihtating efficient
   fihng and service of papers throughout the remainder of the htigation.


   WHEREFORE defendant Joyce prays this Court enter an order granting
defendant Joyce Pro Se filing privileges through the ECF system throughout the
remainder of his participation in the above captioned case.


                                               Respectfully Submitted,
                                               John P. Joyce, Jr., Esq.

                                                     /$/        'P.
                                               John P. Joyce, Jr.,(IL Bar^
                                               J.P. Joyce & Associatj
                                               73 E Lake St. Unit 2604
                                               Chicago, IL 60601
                                               (773) 789-7899
                                               johnjoyce@jpjoyce.com


                           CERTIFICATE OF SERVICE


I certify a true and correct copy of the foregoing document has been served
electronically by transmission through the Court's CM/ECF system to all counsel of
record at the time of filing.
                                                     /s/         'P.
                                               John P. Joyce, Jr.
